         Case 4:20-cv-00550-BSM Document 5 Filed 06/10/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

CHARLES EDWARD JONES, SR.                                                 PLAINTIFF
ADC #144544

v.                       CASE NO. 4:20-CV-00550 BSM

DEXTER PAYNE, Director,                                                 DEFENDANT
Arkansas Department of Correction

                                       ORDER

      The proposed findings and recommendations (“RD”) from United States Magistrate

Judge Beth Deere [Doc. No. 3] has been received. After reviewing the record de novo, the

RD is adopted. Jones’s petition for writ of habeas corpus is denied, and this case is

dismissed without prejudice. Jones’s motion to proceed in forma pauperis [Doc. No. 1] is

denied as moot.

      IT IS SO ORDERED this 10th day June, 2020.



                                                 UNITED STATES DISTRICT JUDGE
